OPINION

PER CURIAM.
This is a post-conviction application for a writ of habeas corpus filed pursuant to the provisions of Article 11.07 V.AC.C.P. In a trial before the court Applicant was convicted of delivery of heroin. Punishment was assessed at fifteen years of confinement. The conviction was affirmed. Cruz v. State. No. 08-91-80-CR (Tex.App.—El Paso, delivered February 19,1992).
Applicant filed this post-conviction writ contending that the record does not contain a written jury waiver signed by Applicant pursuant to Articles 1.13 and 1.15, V.AC.C.P. We filed and set the matter. However, Applicant has died. Accordingly, applicant’s Application for Writ of Habeas Corpus is dismissed as moot.